Citation Nr: 1519356	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for bilateral upper extremity paraplegia, status-post aortic root valve replacement.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1983. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In an August 2012 decision, the Board denied the Veteran's claim.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Memorandum Decision, the Court set aside and remanded the appeal to the Board for adjudication consistent with the Decision.

In November 2014, the Veteran's attorney requested another videoconference hearing to address matters raised before the Court on appeal.  However, in light of the favorable decision below, the request for any such hearing is moot. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral upper extremity paralysis was due to an event not reasonably foreseeable caused by the Veteran's February 2009 VA cardiac surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 U.S.C. § 1151 for bilateral upper extremity paraplegia, status-post aortic root valve replacement, as a result of VA medical treatment, are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).

The facts of this case were summarized extensively in the Board's August 2012 decision.  As acknowledged in that decision, the Veteran underwent an aortic root and ascending aorta replacement for an aortic root aneurysm at a VA hospital in February 2009 and, as a result of complications from such surgery, developed bilateral upper extremity paralysis.  The evidence does not suggest, and the Veteran does not contend, that such additional disability resulting from his VA surgery was the result of carelessness, negligence, or similar instance of fault in furnishing his surgery or other medical treatment.  Rather, as reflected in his June 2012 Board hearing, the Veteran and his attorney contend that the Veteran's upper extremity paralysis was an event not reasonably foreseeable.

In this case, the Veteran's claim must be granted.

In November 2014, the Veteran submitted an opinion from a private thoracic and cardiovascular surgeon, Dr. A.M.  After reviewing the record, Dr. A.M. opined that the Veteran's bilateral upper extremity paralysis was not a reasonably foreseeable risk of his February 2009 surgical procedure.  Dr. A.M. explained that repair of ascending aortic dissection and aortic valve replacement presented a very remote risk of bilateral upper extremity paralysis.  In reviewing the informed consent documents, Dr. A.M. noted that the surgical consent form mentioned paralysis as a rare risk, that the anesthesia form referred to paralysis as a rare complication, and Dr. A.M. concurred that paralysis was a rare risk.  Dr. A.M. stated that bilateral upper extremity paralysis would not be a risk normally discussed with patients undergoing repair of ascending aortic dissection with aortic valve replacement, and that the average cardiac surgeon would most probably not disclose each and every rare possible complication to a patient, and certainly not the type involved in the Veteran's case.  He further stated that, hypothetically, under similar conditions, a very circumspect surgeon might perhaps disclose the rare possibility of bilateral upper extremity paralysis, but that such disclosure would be quite unusual, and not standard and typical medical protocol.  Dr. A.M. therefore concluded that the Veteran's bilateral upper extremity paralysis was not a reasonably foreseeable risk of his February 2009 cardiac procedure.  

In light of this newly submitted evidence, resolving reasonable doubt in the Veteran's favor, the Board finds that his bilateral upper extremity paralysis was due to an event resulting from his February 2009 VA heart surgery that was not reasonably foreseeable under 38 U.S.C. § 1151 and 38 C.F.R. § 3.361(d)(2).

The Board notes that in a November 2011 report, a VA examiner indicated that the causes of the Veteran's upper extremity paralysis were possibly due to complications of the Veteran's surgery that were made known to him prior to his surgery, as specified in the Informed Consent he signed prior to surgery.  In this regard, the consent for procedure forms signed by the Veteran prior to his surgery list "paralysis" as a problem resulting from a complication that the Veteran's surgery might fix; "Injury to the brachial plexus nerves during open heart surgery" as a known risk for aortic valve replacement or repair; and "paralysis" as a "rare" but "severe" complication of anesthesia.  

However, the Board notes that "merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks," and that while "an extremely cautious treating physician may take the 'kitchen sink approach,' informing a patient of numerous risks, [] such risks might still be considered 'not reasonably foreseeable' under section 1151(a)(1)(B) and implementing regulation § 3.361(d)(2) if a reasonable health care provider primarily responsible for the patient would not have foreseen such risks or determined them subject to disclosure under § 17.32."  Schertz v. Shinseki, 26 Vet. App. 362, 368-9 (2013).  In this case, as noted by Dr. A.M., while the Veteran's surgery presented a very remote risk of bilateral upper extremity paralysis and while, under similar conditions, a very circumspect surgeon might disclose the rare possibility of such paralysis, such disclosure would be quite unusual and not typical medical protocol, as paralysis of the bilateral upper extremity would not be a risk normally discussed with patients undergoing such surgery.  Moreover, even in acknowledging that the Veteran signed informed consent forms, the November 2011 VA examiner stated that bilateral flaccid extremity paralysis was neither a necessary and predicable outcome of his open heart surgery nor a usual or necessary outcome of the pre-operative, surgical, or post-operative care he received.  

In light of the above, the Board finds the evidence for and against the Veteran's claim to be at least in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that his bilateral upper extremity paralysis was due to event not reasonably foreseeable caused by his February 2009 VA cardiac surgery.  Accordingly the Veteran's claim for compensation under 38 U.S.C.A. § 1151 must be granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed. 


ORDER

Compensation under 38 U.S.C. § 1151 for bilateral upper extremity paraplegia, status-post aortic root valve replacement, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


